Exhibit 10.6
 
CONSULTING AGREEMENT
 
This Consulting Agreement (the "Agreement") is made and entered into this 28th
day of April 2014, by and between G2 International, Inc, a Texas corporation
("G2") and Tiger Trade Technologies, Inc. a Texas corporation (the "Client").
 
RECITALS
 
A.  
G2 is experienced in matters regarding mergers, acquisitions and tender offers
for publicly held companies, including, regulatory matters as they pertain to
the Securities and Exchange Commission (the "SEC") and other general corporate
matters.

B.  
G2 is experienced in the area of business development including but not limited
to trademarks, branding, patent law, product development, and intellectual
property protection.

C.  
G2 is willing to provide consulting services to the Client on the terms and
conditions of this Agreement.

D.  
Client is willing to engage G2 as an independent contractor, and not as an
employee, on the terms and conditions set forth herein.

 
NOW, THEREFORE, for and in consideration of the mutual promises and covenants
set forth herein and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:
 
 
1. G2 Retained. The Client hereby retains G2, and G2 hereby agrees to make its
key employees available to render advice and reasonable assistance to the Client
under the terms and conditions hereinafter set forth.

 
 
2. Duties. During the term of this Agreement, the duties set forth in this
Section 2 shall be performed as follows

a.  
G2 shall advise and reasonably assist the Client in a possible restructuring of,
merger of and/or acquisition of additional companies and/or divisions of the
Company; and

b.  
Assist in analyzing and evaluating the business, business development and
operations, and financial position of the company; and

c.  
Assist in analyzing, evaluating and reorganizing the capital structure of the
company.

 
 
3. Compensation. In consideration for G2 entering into this Agreement and for
the services to be rendered hereunder, the Client shall pay to G2 (dba IPA Tech
Group) the sum of $8,500.00 per month.

 
 
4. Expenses. Out of pocket expenses incurred by G2 in excess of $100 are to be
authorized by the Client in advance in writing and shall be reimbursed by the
Client to G2. No advance authorization is necessary for out of pocket expenses
incurred by G2 for less than $100 and shall also be reimbursed by the Client to
G2. The Client understands that in some cases the provider of certain services
and goods may ask for payment in advance and for certain major disbursements,
and in such case invoices from outside providers will be sent directly to the
Client.

 
 
 
 

--------------------------------------------------------------------------------

 
 
5.  
Term. This Agreement shall commence on the execution date of this Agreement and
shall continue for a term of one year, unless terminated earlier pursuant to
Section 6 below. G2 and the Client may negotiate to extend the term of this
Agreement and terms and conditions under which the relationship shall continue.

 
6.  
Termination. This Agreement shall terminate:

 
(A)  
if there has been a material breach of this Agreement and such breach has not
been cured by the breaching party on or before thirty days from the date of the
receipt of a written notice of the breach from the non-breaching party;

(B)  
Upon the mutual written agreement of the parties.

 
7. 
 Remedies. Upon termination of this Agreement for any reason, this Agreement
shall become null and void and have no further force or effect. G2 shall mail to
the Client all documents in its possession or control concerning the Client, as
the Client shall request. If this Agreement is terminated by reasons of the
breach of any provision hereof, the non-breaching party may pursue any and all
remedies at law or in equity.

 
8.       
Accuracy of Information and Indemnification. The Client agrees to furnish to G2
truthful and accurate information in all material respects. The Client agrees to
cooperate with G2 in the performance of G2's consulting services. The Client
agrees to indemnify and hold harmless G2 from any loss, liability, damages,
costs and expenses (including attorneys' and other professional fees) that G2
may incur as a result of the Client furnishing to G2 any untruthful or
inaccurate information. G2 agrees to furnish to the Client truthful and accurate
information in all material respects. G2 agrees to indemnify and hold harmless
the Client form any loss, liability, damages, costs and expenses (including
attorneys' and other professional fees) that the Client may incur as a result of
G2 furnishing to the Client any untruthful or inaccurate information.

 
9.       
Miscellaneous

 

(A)
Assignability. Unless otherwise agreed to in writing by both parties hereto, the
rights, obligations and benefits established by this Agreement shall be
non-assignable by either of the parties hereto and any such attempt of
assignment shall be null and void and of no effect whatsoever.
(B)  
Relationship of the Parties. The management and employees of G2 shall not be
considered employees of the Client. Furthermore, the parties agree that G2 shall
not be deemed to be an employee, servant, partner or joint venture of the
Client. G2 shall be considered an independent contractor for all purposes.
(C)  
Entire Agreement. This Agreement contains the entire agreement of the parties
regarding the subject matter hereof, and supersedes all prior agreements and
understandings, both written and oral, among the parties, or any of them, with
respect to the subject matter hereof.
(D)  
Waiver of Breach. The waiver by either party of a breach of any provision of
this Agreement by the other party shall not operate or be construed as a waiver
of any subsequent breach by the other party.

 
 
 
 
 

--------------------------------------------------------------------------------

 
 

(E)  
Construction of Language. I he language used in this Agreement shall be
construed as a whole according to its fair meaning, and not strictly for nor
against either party.
(F)  
Captions and Headings. The paragraph headings throughout this Agreement are for
convenience and reference only, and shall in no way be deemed to define, limit
or add to the meaning of any provision of this Agreement.
(G)  
State Law. The laws of the State of Texas shall govern this Agreement, its
interpretation and its application.
(H)  
Counterparts. This Agreement may be executed in multiple counterparts, each of
which shall be deemed an original, and all of which together shall constitute
one and the same instrument. Execution and delivery of this Agreement by
exchange of facsimile copies bearing facsimile signature of a party shall
constitute a valid and binding execution and delivery of this Agreement by such
party. Such facsimile copies shall constitute enforceable original documents.
(I)  
Costs. In the event of any legal proceeding between any of the parties to
enforce or defend the terms and rights set forth in this Agreement, the
prevailing party or parties shall be paid all reasonable costs of such legal
proceeding, including but not limited to, attorneys' fees by the other party or
parties.
(J)  
Notices and Waivers. Any notice or waiver required or permitted to be given by
the parties hereto shall be in writing and shall be deemed to have been given,
when delivered, 3 business days after being mailed by certified or registered
mail, faxed during regular business hours of the recipient and there is
confirmation of receipt, or sent by prepaid full rate telegram to the following
addresses:

 





















 

  To G2:  To the Client:    Gust Kepler, President  Gust Kepler, President    G2
International, Inc.  Tiger Trade Technologies, Inc.    5430 LBJ Freeway  5430
LBJ Freeway    Suite 1485  Suite 1485    Dallas, Texas 75240  Dallas, Texas
75240 

 
IN WITNESS WHERE OF, the parties have executed this Agreement to be effective as
of the day and year first above written notwithstanding the actual date of
signatures.
 

G2 International, Inc.  Tiger Trade Technologies, Inc.                  By: /s/
Gust Kepler By: /s/ Gust Kepler   Gust Kepler, President    Gust Kepler,
President  



 
 
 
 

--------------------------------------------------------------------------------

 